DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The previously applied 112 rejections have been withdrawn based on Applicant’s Remarks of 3/25/22. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 6-9, 12, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0168768, “Seo”) in view of Uesaka et al. (US 2009/0096960, “Uesaka”).
Regarding claims 1 and 14, Seo teaches a display device comprising a polarizing plate ([0005], [0006], [0009]) comprising first and second retardation layers having an adhesive therebetween ([0009]) and wherein the refractive index of the adhesive is different from that of the second phase retardation plate by about 0.25 or less ([0012], [0013]). Seo additionally teaches that the adhesive may have a thickness of from 10 to 20 micrometers, thus reading on the claimed range of from 2 to 10 micrometers ([0062]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.	Seo teaches generally that the thicknesses of the retardation layers may be between approximately 10 and 100 micrometers ([0018]) but fail to specifically teach the presently claimed thicknesses for the retardation layer of from about 0.5 micrometers to about 5 micrometers. However, in the same field of endeavor of optical films for use in display devices (e.g., [0003]), Uesaka teaches that liquid crystalline anisotropic films for use in polarizing plates should preferably be on the range of from 0.2 to 10 micrometers and more preferably from 0.3 to 5 micrometers ([0066]), that providing retardation films at such a thickness prevents unnecessary colored images from the device, and teaches generally that it is known to adjust the thicknesses of the anisotropic layers based on the mode of the device and the desired optical requirements ([0066]). It therefore would have been obvious to have adjusted the thicknesses of the retardation films of Seo to within the range of from 0.3 to 5 micrometers in order to prevent unnecessary colored images from the device (Uesaka, [0066]). The Examiner notes that the present claim recites the term “about” when defining the range of thicknesses for the retardation films. The present specification does not provide a limiting definition of the term “about” in this context beyond that it is meant to convey “an acceptable range of deviation for the particular value as determined by one of ordinary skill in the art” (see present specification at [0049]). The inclusion of the term “about” in this context therefore is considered to broaden the scope of the claimed range. Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claim 6, Seo additionally teaches that the adhesive member may have  glass transition temperature of from -50 to about -40C ([0062]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claim 7, Seo additionally teaches that the difference between the refractive indexes of the first retardation layer and the adhesive member may be less than 0.25 (e.g., [0059], [0060]).
Regarding claim 8, Seo additionally teaches that the adhesive may have a refractive index of from 1.45 to 1.53, for example, [0060]). 
Regarding claim 9, Seo additionally teaches that the first phase retardation layer may be a quarter phase retarder and the second retardation layer may be a half retardation layer and the polarizer may be a linear polarizer (e.g., [0034] – [0036]). 
Regarding claim 12, Seo additionally teaches a second pressure sensitive adhesive between the polarizer and the half wave plate ([0039]) but fails to teach the glass transition temperature of the adhesive. However, Yu teaches that an adhesive member or layer may have a glass transition temperature in the range of from 55 to 105C ([0009]) in order to improve the adhesion, durability and adhesion after immersion in water ([0048]). It therefore would have been obvious to have adjusted the glass transition temperature to the range of from 55 to 105C in order to improve the adhesion, durability and adhesion after immersion in water ([0048]).
Regarding claim 18, Seo additionally teaches that the adhesive member may have  glass transition temperature of from -50 to about -40C ([0062]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claim 19, Seo additionally teaches that the adhesive may have a refractive index of from 1.45 to 1.53, for example, [0060]).
Claims 2-5 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo view of Uesaka, as applied to claims 1 and 14, above, and further in view of Yu et al. (US 2015/0315431, “Yu”).
Regarding claims 2, Seo fails to specifically teach that the glass transition temperature of the adhesive is from 40 to 150C, however, in the same field of endeavor of polarizing plates and adhesive for use with them (e.g., [0005]), Yu additionally teaches that an adhesive member or layer may have a glass transition temperature in the range of from 55 to 105C ([0009]) in order to improve the adhesion, durability and adhesion after immersion in water ([0048]). It therefore would have been obvious to have adjusted the glass transition temperature to the range of from 55 to 105C in order to improve the adhesion, durability and adhesion after immersion in water ([0048]).
Regarding claim 3, modified Seo additionally teaches that the adhesive member may have a thickness of from 0.1 to about 10 micrometers (Yu, [0064]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 4 and 5, Seo additionally teaches that the adhesive has a refractive index between the refractive indexes of the first and second retardation layers (e.g., [0024]) and that the difference between the refractive indexes of the first retardation layer and the adhesive member may be less than 0.25 (e.g., [0059], [0060]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 15, Seo fails to specifically teach that the glass transition temperature of the adhesive is from 40 to 150C, however, Yu additionally teaches that an adhesive member or layer may have a glass transition temperature in the range of from 55 to 105C ([0009]) in order to improve the adhesion, durability and adhesion after immersion in water ([0048]). It therefore would have been obvious to have adjusted the glass transition temperature to the range of from 55 to 105C in order to improve the adhesion, durability and adhesion after immersion in water ([0048]). Modified Seo additionally teaches that the adhesive member may have a thickness of from 0.1 to about 10 micrometers (Yu, [0064]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 16 and 17, Seo additionally teaches that the adhesive has a refractive index between the refractive indexes of the first and second retardation layers (e.g., [0024]) and that the difference between the refractive indexes of the first retardation layer and the adhesive member may be less than 0.25 (e.g., [0059], [0060]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claims 10, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo view of Uesaka, as applied to claims 1 and 14, above, and further in view of Cho et al. (US 2011/0317101, “Cho”).
Regarding claims 10 and 11, Seo fails to specifically teach that the retardation layers are made of discotic or nematic type liquid crystals. In the same field of endeavor of compensation films for use in display devices ([0002], [0003]), Cho teaches that it is known to produce retardation films by coating and aligning nematic discotic liquid crystals ([0005], [0066]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have produced the quarter and half waveplate retarders of Seo by aligning discotic nematic liquid crystals in order to improve the viewing angle of the device itself ([0005], [0066]). 
Regarding claim 20, Seo fails to specifically teach that the retardation layers are made of discotic or nematic type liquid crystals. In the same field of endeavor of compensation films for use in display devices ([0002], [0003]), Cho teaches that it is known to produce retardation films by coating and aligning nematic discotic liquid crystals ([0005], [0066]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have produced the quarter and half waveplate retarders of Seo by aligning discotic nematic liquid crystals in order to improve the viewing angle of the device itself ([0005], [0066]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo view of Uesaka, as applied to claims 1, above, and further in view of Ko et al. (US 2014/0293420, “Ko”).
Regarding claim 13,  Seo fails to specifically teach the inclusion of a C-plate compensation film. In the same field of endeavor of OLED type display devices (e.g., [0005]), Ko teaches to include a C-plate in a polarizer stack under a retardation film in order to mitigate the effects of lateral color shift in the polarizer stack (Ko, [0025]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have included a C-plate in a polarizer stack under a retardation film in order to mitigate the effects of lateral color shift in the polarizer stack (Ko, [0025]).

Claims 21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0168768, “Seo”) in view of Uesaka et al. (US 2009/0096960, “Uesaka”) in view of Yu et al. (US 2015/0315431, “Yu”), and further in view of Nakamura et al. (US 2015/0261332, “Nakamura”).
Regarding claims 21 and 25, Seo teaches a display device comprising a polarizing plate ([0005], [0006], [0009]) comprising first and second retardation layers having an adhesive therebetween ([0009]) and wherein the refractive index of the adhesive is different from that of the second phase retardation plate by about 0.25 or less ([0012], [0013]). Seo additionally teaches that the adhesive may have a thickness of from 10 to 20 micrometers, thus reading on the claimed range of from 2 to 10 micrometers ([0062]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.	Seo teaches generally that the thicknesses of the retardation layers may be between approximately 10 and 100 micrometers ([0018]) but fail to specifically teach the presently claimed thicknesses for the retardation layer of from about 0.5 micrometers to about 5 micrometers. However, in the same field of endeavor of optical films for use in display devices (e.g., [0003]), Uesaka teaches that liquid crystalline anisotropic films for use in polarizing plates should preferably be on the range of from 0.2 to 10 micrometers and more preferably from 0.3 to 5 micrometers ([0066]), that providing retardation films at such a thickness prevents unnecessary colored images from the device, and teaches generally that it is known to adjust the thicknesses of the anisotropic layers based on the mode of the device and the desired optical requirements ([0066]). It therefore would have been obvious to have adjusted the thicknesses of the retardation films of Seo to within the range of from 0.3 to 5 micrometers in order to prevent unnecessary colored images from the device (Uesaka, [0066]). The Examiner notes that the present claim recites the term “about” when defining the range of thicknesses for the retardation films. The present specification does not provide a limiting definition of the term “about” in this context beyond that it is meant to convey “an acceptable range of deviation for the particular value as determined by one of ordinary skill in the art” (see present specification at [0049]). The inclusion of the term “about” in this context therefore is considered to broaden the scope of the claimed range. Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.	Seo fails to specifically teach that the glass transition temperature of the adhesive is from 40 to 150C, however, in the same field of endeavor of polarizing plates and adhesive for use with them (e.g., [0005]), Yu additionally teaches that an adhesive member or layer may have a glass transition temperature in the range of from 55 to 105C ([0009]) in order to improve the adhesion, durability and adhesion after immersion in water ([0048]). It therefore would have been obvious to have adjusted the glass transition temperature to the range of from 55 to 105C in order to improve the adhesion, durability and adhesion after immersion in water ([0048]).	Seo fails to specifically teach that the display device is bendable or flexible. In the same field of endeavor of OLED display devices ([0006]), Nakamura teaches a flexible display device having a radius of curvature of 5mm or less (e.g., [0057]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have provided the device of Seo with bending functionality and a bending radius of from 1 to 5 mm in order to provide a device with suitable flexibility for use in consumer devices (e.g., [0003], [0005], [0010] – [0012], [0024], [0057]). 
Regarding claim 23, Seo additionally teaches that the refractive index of the adhesive is different from that of the first phase retardation plate by about 0.25 or less ([0012], [0013]). 
Regarding claim 24, modified Seo additionally teaches that the adhesive member may have a thickness of from 0.1 to about 10 micrometers (Yu, [0064]). Yu teaches that such a thickness provides for good optical transmittance while sufficiently securing the optical layers ([0064]). It therefore would have been obvious to have adjusted the thickness of the adhesive layer to within this range in order to balance transmittance and adhesion properties of the adhesive layer (Yu, [0064]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Uesaka in view of Yu in view of Nakamura, as applied to claim 21, above, and further in view of Cho et al. (US 2011/0317101, “Cho”).
Regarding claims 22, modified Seo fails to specifically teach that the retardation layers are made of discotic or nematic type liquid crystals. In the same field of endeavor of compensation films for use in display devices ([0002], [0003]), Cho teaches that it is known to produce retardation films by coating and aligning nematic discotic liquid crystals ([0005], [0066]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have produced the quarter and half waveplate retarders of Seo by aligning discotic nematic liquid crystals in order to improve the viewing angle of the device itself ([0005], [0066]).

Response to Arguments
Applicant’s arguments filed 3/25/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments.  
Therefore, claims 1-25 are rejected as described above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782